 SWEETHEART CUP OF TEXAS343Sweetheart Cup of Texas and Dallas General Driv-ers, Warehousemen & Helpers, Local 745.Cases 16-CA-8547, 16-CA-8662, and 16-CA-8714August 19, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENEI I.O, ANDTRUESDAI.EOn February 27, 1980, Administrative LawJudge Marion C. Ladwig issued the attached Deci-sion in this proceeding. Thereafter, the Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to the rulings, findings,' and con-clusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, SweetheartCup of Texas, Dallas, Texas, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order.' Ihe Respondeint ha excepltcd I certain credibility finding mlade bhthe Adnminisratlse l.aw Judge It is the Board's eslablished polic5 not too'errule an administrative law judge's resolulitons , ilh respect to credi-hilily unless hc clear preponderance of all of the relevant eidenle con-vinces us that the resolutions are incorrect Standard Dry 14all Pnducot.Inc., 91 NLRBH 544 (1'150), enfd 188 F 2d 362 (3d Cir 1951 We havecarefully examined the record and find n,, hasis fr reversing his filndingDECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Administrative Law Judge:These consolidated cases were heard at Dallas, Texas, onNovember 8-9, 1979.' The charges were filed on June15 (amended July 26), August 22, and September 17; anda complaint and consolidated complaints were issued onJuly 27 and October 5 and 15. The primary issues arewhether the Company, the Respondent, during theUnion's organizing drive, (a) unlawfully interrogated em-ployees; threatened them with discharge, loss of benefits,and plant closure if the Union came in; and stated that itwould never sign a union contract; and (b) gave oneunion supporter a written final warning and dischargedI All dates are in 1979251 NLRB No. 57another union supporter because of their union supportand activities, in violation of Section 8(a)(l) and (3) ofthe National Labor Relations Act, as amended.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs filed by the General Counsel and theCompany, I make the following:FINDINGS OF FACTI. JURISt)ICTIONThe Company, a Texas corporation, is engaged in themanufacture of such single-use products as paper cupsand straws at its plant in Dallas, Texas. where it annuallyships goods valued in excess of $50,000 directly to cus-tomers located outside the State. The Company admits,and I find, that it is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act,and that the Union is a labor organization within themeaning of Section 2(5) of the Act.II. AI.ELGEI) UNFAIR ABOR PRACTICESA. CoercionI. InterrogationAbout the first week in June. after she had attendedher first union meeting, production mechanic BillieYoung had a conversation with Cup Production Man-ager Sandy Feldman shortly after she returned from hermorning break. (Feldman, who reported to the plantmanager, was over about 200 persons, including 2 super-visors and 13 shift leaders.) As Young credibly testified,Feldman approached her on the job, greeted her, andsaid, "Now, I heard something about you .. I under-stand that you attended a union meeting." When Younganswered, "Yes, I did," Feldman asked her "Why?" Sheanswered that she thought it was to her best interest, andhe then asked, "Haven't I always treated you right?" Sheanswered that he had and he commented, "Well, okay, ifI don't ever treat you right, or there's something youdon't like, you let me know." (This was before Youngwore any union badges.) Feldman had had previous ex-perience with an organizing effort on two occasions atthe Company's home plant in Owings Mills, Maryland.He and other supervisors were given written "Dos andDon'ts" and oral instructions in weekly meetings duringthis organizing regarding how to oppose the Union. Al-though he denied recalling any conversation with Youngon the subject of union meetings, he testified that histechnique was "to speak one-on-one." He testified thathe "almost never put anything in a question form"; andthat he never asked "Where do you stand on the Union"or "Have you been to the Union meetings?" (From theirdemeanor on the stand, Young impressed me most favor-ably as an honest, forthright witness with a goodmemory, whereas Feldman appeared to be less than en-tirely candid.) Despite the fact that, as Young testified,Feldman raised the matter in the form of a statement, "Iunderstand that you attended a Union meeting," it isclear that the comment was intended to be a questionSWEETHEART CL'I' OF TEXAS 343 344DECISIONS OF NATIONAL ABOR RELATIONS BOARD(which Young did answer). I find that this statement-question and the direct question (about why she had at-tended the union meeting)-particularly in the context ofa further question, "Haven't I always treated you right?"and the instruction, "you let me know" if he did not evertreat her right or "there's something you don't like"; andin view of the treatment she subsequently received fol-lowing a dispute with an antiunion employee, discussedlater-were coercive and tended to interfere with em-ployee Section 7 rights. The questions were asked by amanagement official for an apparent reason of inquiringinto her union support and activity. I therefore find thatthe questions were unlawful interrogation, in violation ofSection 8(a)(l) of the Act.About 4 a.m. on August 17, Supervisor Jack Lillardspoke to clamp truck operator David Stegman in theprinted paper warehouse, after Stegman had attended acompany meeting at which the Company showed anNBC film on the Teamsters Union. Stegman's first ver-sion of the conversation, on direct examination, was thatLillard asked "what I thought about the film" and, whenStegman said he had already seen it on television, Lillard"asked me what my opinions about the Union were,"and he told Lillard about his relatives in different unions.However on cross-examination, Stegman omitted thequestion about his opinions about the Union. He testifiedinstead that after Lillard asked how he liked the film clipand he answered that he had already seen it before,"then I told him that I had relatives in different unions."When called as a defense witness, Lillard confirmed thatStegman had volunteered the information about his rela-tives. Under these circumstances, I find that the singlequestion about the NBC film was not coercive, and findthat this allegation of unlawful interrogation must be dis-missed.2. ThreatsAbout April 19, near the beginning of the union orga-nizing drive, Warehouse Operations Manager DanCrothers, in the presence of his assistant, Gary Borde,approached forklift operator Santiago Leal, told him thatsomebody had complained about him talking about theUnion during working hours, and stated "we needed toput some rules down": talking only before work and atbreaks or lunch, but not during working hours. AfterCrothers refused to produce the complaining employeeand said that Leal did not need a witness, Crothers start-ed walking off and, according to Leal, turned aroundand said, "It's between me and you, and I'm going to dogyou out." (Emphasis supplied.) About 40 minutes later,about 3 p.m. as Leal was punching out to go home,Crothers walked up and said, "No hard feelings betweenus, I hope" and Leal responded, "Well, I ain't got none."(Neither Crothers nor Borde now work for the Compa-ny.) Borde testified as a defense witness that, whenCrothers told L.eal, "If you're going to play the game,play it by the rules," Leal asked, "Dan, are you threaten-ing me?" According to Borde, Crothers answered no, "IfI wanted to, I could dog your butt day-in and day-out,and get rid of you, but I'm not that kind or a supervi-sor." Thus there is a direct conflict between the testimo-ny of Leal and Borde. After considering all of their testi-mony, I consider it unlikely that, if Crothers had made athreat to discharge Leal ("I'm going to dog you out"),there would not have been the friendly conversation 40minutes later (Crothers telling Leal, "No hard feelings,"and Leal responding, "I ain't got none"). I thereforecredit Borde's version and find that no threat was madeand that the allegation must be dismissed.Shuttle driver Craig Reitz and lift operator Glen Ro-senberry gave conflicting versions of a purported threatby Cup Production Manager Feldman about May 30.Reitz testified that, when they were sitting at the table inthe breakroom at the morning break, he asked Feldmanwhat he thought about the Union, and Feldman respond-ed that, "if the Union got in there, we would start fromnothing ...they've take our benefits, and what we'dmade, we'd start from zero, scratch." (On cross-examina-tion, he testified that Feldman responded that the Union"wouldn't do us no good," that they "could" take "allour benefits and everything away-start from nothing."He denied that Feldman said, if bargaining came around,it was a "horse-trade" situation.) Rosenberry testifiedthat, at the lunchbreak, "Sandy Feldman said we'd losethe rights, all our rights, and privileges, and everythingwould start out new." (On cross-examination, he testifiedthat, Feldman said that, if the Teamsters got in, "every-thing would start anew, we'd lose all rights, privileges,money, everything, and we'd start from scratch." Bothhe and Reitz agreed that Treater Packaging ManagerSteve Sappington was present.) Neither Feldman norSappington remembered this conversation, but they bothremembered Feldman telling employees that negotiationswere a matter of horse trading. In view of the apparentlypoor recollections of both Reitz and Rosenberry aboutwhat was said, I find that the General Counsel has failedto prove that Feldman threatened the loss of benefits,rights, privileges, or money if the Union came in.Employee Connie Elliott recalled that, at one of theseries of meetings in which the Company showed theNBC film and answered employee questions, Plant Man-ager Joseph Rothenhoefer threatened plant closure if theUnion got in. On direct examination she testified that shedid not remember how it was brought up but that Roth-enhoefer said, "if the Union had came in, that, more thanlikely, they would shut the plant down." On cross-exami-nation she testified that Rothenhoefer said, "If the Unionwas to get in, that they would shut down the plant. Healso said they had a whole warehouse full of cups, orsomething, and they could hold out for months andmonths. I'm not sure he exactly said it." I credit the de-nials and find that Rothenhoefer did not threaten plantclosure.3. Futile bargainingThe General Counsel alleges that Plant Manager Roth-enhoefer also told employees on or about August 16 thatthe Company "would not sign a contract," therebygiving the impression that bargaining with the Unionwould be "futile." The supporting testimony, by employ-ees Nina Dooley and Connie Elliott, is in conflict. As re-called by Dooley, she asked Rothenhoefer (at the above-mentioned meeting attended by Elliott), "how long SW'EETH1EART CP OF TEXAS345would it be before they sign the contract" after theUnion. got in, and he answered, "We will not sign a con-tract with the Union." Elliott recalled that he answeredthat the negotiations "could go on for years and years,before they could sign a contract. Then, Joe also statedthat they would not sign a contract. "On cross-examina-tion, she recalled that Rothenhoefer said the negotiationscould go on for years and years and they "did not haveto sign" a contract-again adding that "he also said theywould not sign a contract." (She stated in her pretrial af-fidavit, "Somehow, the word 'contract' came up, and Joestated that they did not have to sign a contract, plus theycould refuse to sign this contract.") I consider thememory of these two witnesses too faulty to support theGeneral Counsel's allegation, and find that this allegationmust be dismissed as well.B. DiscriminationI. Young given written final warninga. Exemplary employeeFollowing Cup Production Manager Feldman's unlaw-ful interrogation of her early in the union organizingcampaign (as discussed above), production mechanicBillie Young became an active union organizer. She wason the employee organizing committee; she wore a T-shirt reading, "Go Teamsters"; she wore a badge read-ing, "Ask me, I'm a Union Organizer"; she used differentsmall stickers, one reading "A Lady's Place Is With theTeamsters"; and she passed out about 50 union authoriza-tion cards. She was the only production mechanic whowore a union badge.Meanwhile, both before and after her August 6 inci-dent with an antiunion employee, feeder ShelleyMiesner, she was regarded as an exemplary employee. Inher 9 years of employment, she had never been given areprimand. She had been promoted to the job of lightproduction mechanic worker, and was responsible forthe efficient operation of 12 cup-forming machines. It isundisputed that, before the August 6 incident, Cup Pro-duction Manager Feldman told her, "You're doing agood job. You know, if I had all employees like you, Iwouldn't have no worries. You're doing a very goodjob" And about a month after Plant Manager Rothen-hoefer gave her a final warning concerning the incident,she was given a 6-month performance appraisal in whichshe was awarded the highest rating of "Outstanding" onthree of the six job performance factors, and the nexthighest rating of "Above Standard" on the other three.Her department manager, Rickey Talton, wrote on theappraisal, "Billie is doing very good job as a prod. me-chanic and very dependable," and "Thank you Billie,"along with a recommendation for a 25-cent wage in-crease. On September 10 (3 days before the election,which the Company won), Rothenhoefer wrote on theappraisal, "Thanks for the continual good job" andraised the recommended 25-cent raise to 30 cents. (Roth-enhoefer denied that he was "trying to buy Mrs. Young'svote in the election.)b. The .4ugust 6 incidentThe incident on August 6 involved feeder ShelleyMiesner, who was actively opposing the Union duringthe organizing campaign. She wore "Vote No" and"Vote for the Company" badges and stickers, and worea T-shirt reading, "Let's Do it Together."After weighing and analyzing the mass of testimonyand other evidence concerning what happened onAugust 6, 1 find that the incident arose during that morn-ing when production mechanic Billie Young was consci-entiously endeavoring to keep cup-forming machine No.19 in operation and the antiunion feeder, ShelleyMiesner, engaged in intentional harassment of Young:Miesner deliberately refusing to pull down the backing-up cups in the chute (which carries the cups from thecup-forming machine to the treater), causing machineNo. 19 to jam.As Young credibly testified, she was working with anoperator on another cup-forming machine when she no-ticed that the cups were backing up in the chute frommachine No. 19. (When this happens, it is the duty of thefeeder on the treater platform to remove the accumulat-ing cups-as many as 300 at a time-and place themtemporarily in a box until they can be returned to thechute.) Young rushed to the intercom and announced,for feeder Miesner to hear, "No. 19 is jamming up."Miesner did not immediately respond, and Young repeat-ed the number, "One-nine," and started going towardmachine No. 19. Before Young reached that machine,Miesner began removing some cups which were alsostacking up in the nearby chute No. 20. Young pressedthe stop button on machine No. 19, waited until Miesnerfinished clearing the cups from chute No. 20, and thenstarted the machine again, expecting Miesner to beginpulling down the cups from chute No. 19. When Miesnerfailed to do so, Young shut down machine No. 19 asecond time and stood back with her hands on her hips,looking at Miesner and waiting for her to clear thechute. At that point, feeder Patsy Bunch, from the nexttreater, walked over to Miesner, touched her somewhereabout the shoulder and, pointing to Young, laughed.Shelley "just slightly turned her head" toward Youngand stood there, grinning, still not pulling down the cupsjamming chute No. 19. Young continued standing, look-ing at Miesner, and waiting. Then, after checking andfinding that machine No. 19 would not start, Youngwent toward the treater platform (about 18 inches abovethe floor) and said to Miesner, "Yes, I'm looking at you.Pull my line down. Don't jam my line up." Miesner stillrefused to pull down the jammed cups and Young re-peated, in a louder voice, "Pull my line down." FinallyMiesner answered, "You don't tell me how to run myjob. This is my job. You go out there and do your job. Ifyou think you can do my job better than I can, then youget your ass up here." Young stated, "It is my job formy machine not to jam up," but Miesner still did notclear the chute. As Young "got a little more furious,"the department manager, Leader Talton, came over andasked what was wrong. Young complained aboutMiesner standing there, jamming the line, and not pullingthe cups, and insisted on seeing Manager Sandy Feld-S W E E T H E A R T C U P O F T E X A S 345~~~~~~~~~~~~~~~~~~~~~~~~~~ 346DECISIONS OF NATIONAL L.ABOR RELATIONS BOARDman. After Talton left to get Feldman, operator Kather-ine Nelson (from the next row of cup-forming machines)came up, put her arm around Young, who was in tears,and tried to console her. Young asked Nelson to go alsofor the manager, and, after Nelson left, walked up to thetreater platform and again insisted, "Pull my linesdown." Young then moved one of the trash barrelswhere Miesner was standing and told her, "If you gotsomething personal with me, the reason you won't pullmy line down, then you come down here and get it withme. Don't jam my machines up," At that point, Bunchleft (to get Treater Packaging Manager Steve Sappingtonand Leader Kenny Beard). It was not until Sappingtonand Beard were entering the door-after a delay ofabout 5 minutes-that Miesner began pulling down thejammed cups from chute No. 19.When Manager Feldman arrived, Young asked to goto the office with Miesner and Bunch, telling Feldman,"make sure you bring them, so we can get this clear."Feldman responded, "Okay. Go on to the office." Youngthen went to the office, with Bunch and SupervisorsSappington, Beard, Talton, and Feldman, but Feldmanfailed to invite Miesner. (Feldman talked to Miesner sep-arately.)In the office, Young recounted what had happened,and stated that she felt that the jamming of her machineNo. 19 was intentional. However, in the absence offeeder Miesner, who had delayed removing the cups forabout 5 minutes (until the supervisors were arriving),Young was unable to confront Miesner personally. WhenTreater Packaging Manager Sappington commented thatYoung (who was still in tears) was too upset about it, sheresponded yes, "I'm upset enough to kick asses this eve-ning because ya'll just taking this out on me because I'mwearing this [Go Teamsters] T-shirt," She argued, "ThisT-shirt has nothing to do with my job. I do my job. I domore than my job, and I think ya'll ought to standbehind me when I do my work." The Company still didnot call Miesner to the meeting, and, after further discus-sion, the employees returned to work.That afternoon the Company's labor counsel came tothe plant and took written statements from the two an-tiunion feeders, Miesner and Bunch. Shortly before theshift ended at 3 p.m., the counsel talked to Young. Ondirect examination, she testified that she acknowledgedto the counsel making the statement that she was madenough to "kick asses" and that she had a high temper,but stated, "I'm a very nice person," and that, in 9 yearsof employment, there had never been any question abouther attitude or her work. She then explained that "it justupset me for this to happen, in the manner that they pro-ceeded to settle it." The counsel asked her if she had apersonal knife and she answered no, only her workingknife (a sharpened putty knife). On cross-examination,the Company's counsel told Young that, "With regard tothe way you have related our ...meeting that after-noon, I don't have any particular problems with that atall. You said nearly everything that I remember, like-wise." Then he asked:Q. One thing that I remember saying to you thatafternoon is I said something, did I not, to the effectof "Tempers tend to get hot during this type ofcampaign [referring to the union organizing cam-paign]?"A. You did say that.... I told you this hadnothing to do with my temper, as far as the cam-paign, you know. I felt, even with a campaign, anemployee is an employee, as long as he or she dotheir work-and I make sure that I do's my work.Young explained, "I felt like that they was making a dif-ference in me as a Union and they was nonunion. I feltlike that there was a difference in that." Finally, Youngtold the counsel that "it will not happen again ...that Ithought that it was bad for me to lose my temper, whenthey wasn't my machines. although I have to report tosomeone if the machines do not come up to the efficien-cy that they should come up to. But I felt like, after Ithought about it, you know, if they wasn't concernedabout it staying down 15, 20 or 30 minutes, then whyshould I." (The counsel did not offer to take her writtenstatement, and did not take statements from disinterestedemployees who observed the incident.)c. The final warningThe next day, August 7, in Plant Manager Rothen-hoefer's office, Rothenhoefer (in Personnel ManagerBobby Aldridge's presence) handed Young a disciplinaryaction form and told her, "Here, Billie, sign this." (Itstated that "Billie Young threatened a co-worker to thepoint that she had to be restrained by other workers.The seriousness of this incident warrants a final warn-ing." At the bottom was an acknowledgement "that Ihave been warned in writing about threatening co-work-ers. I understand that if the problem persists I will be ter-minated without further warning.") She told Rothen-hoefer, "I don't think it's right. Why do I have to signone?" and asked if the other girls had to sign one. Heanswered no and she asked why. He said, "Because ofthe nature of it. You threatened them." She deniedthreatening anybody, and told him that what she hadsaid, about "kicking asses," was said in the office, andasked if that is what he meant by "Threaten." She thenasked him "why don't you call somebody that reallyseen what happened?" and mentioned the "two lab qual-ity girls" and the fact that "Genieva was standing turn-ing the cups." She asked, "Why don't you call Genievaand why don't you call Helen [Clark] and Kathy[Nelson], who was the three closest people sitting." Heresponded, "I don't want to call nobody. I done heardall of this about this I want to hear. You just sign this."She asked if she had to sign it and he told her yes. Shethen signed under protest, writing under her signature,"Refuse to sign because of my union activities." Rothen-hoefer said he could not give her a copy, and, as she gotup to walk out, she told him she thought it was veryunfair and she did not think he had done it right.Plant Manager Rothenhoefer testified that the finalwarning remains in the employee's personnel file as longas she is employed. SW'EETHEART CUP OF 'I`EXAS347d. The Conpanyv's defensesThe Company did not call as a witness DepartmentManager Talton (who arrived while feeder Miesner wasrefusing to clear chute No. 19), nor any of the disinter-ested employees. Instead it called antiunion employeeMiesner, who gave a most implausible account of whathappened.According to feeder Miesner, she did not know any-thing about the jamming of chute No. 19 until PatsyBunch had "come over to discuss" a spider which fell onMiesner's neck, and then "I looked up and I saw thatChute Number 19 was about to jam." She claimed thatshe and Bunch "began to pull the cups down and, whenI turned around, Billie Young was standing there, yellingin my face. She was waving a knife in her hand, saying,'I'm going to pull you two down off there and I'm goingto whip your ass."' She claimed that Bunch then left toget Kenny Beard, and that, by the time Beard, Sapping-ton, and Feldman got there, "Billie was still yelling,waving her knife." She also claimed that a "few people"came off the cup floor and "tried to restrain Billie," butthat Young kept telling them "just to leave her alone andthat she wanted to whip our asses-pull us down andwhip our asses." She repeated that after Sappington andBeard got there, "She just kept yelling and waving theknife" On cross-examination she testified that Youngwas "speaking, mainly, to me," but that, "After I pulledthe cups down off 19 and was trying to put them in thebox, Billie was standing behind the boxes, waving herknife, saying, 'I'm going to pull both of you down off ofthere and I'm going to whip your asses."'Thus, according to this version, Miesner and Bunchimmediately began pulling down the cups from chuteNo. 19, and, after the cups were removed and she was"trying to put them in the box," Young began yelling,waving a knife, and threatening to "whip your ass." a"few people" tried to restrain her, but, even after the su-pervisors arrived, "She just kept yelling and waving theknife." Contrary to Plant Manager Rothenhoefer's testi-mony, it is obvious that the Company did not credit suchan account, because there is no reference to waving aknife or threatening a coworker with a knife in Young'sfinal warning. From her demeanor on the stand, Miesnerdid not appear to be a forthright witness. I discredit herclaim that she and Bunch were pulling down the cupsfrom chute No. 19, that Young waved a knife in herhand or threatened to whip either Miesner or Bunch, andthat people tried to restrain Young. I credit instead thetestimony of Young, corroborated in part by operatorKatherine Nelson, that Miesner was refusing to pull thecups from that chute, that Young had her working knifein her rear pocket (not in her hand), that no threats weremade at the time, that it was later in the office whenYoung made the statement about being "upset enough tokick asses," and that Nelson tried to console Young, butnobody attempted to restrain her.I note that Cup Production Manager Feldman gaveanother version of what happened, disputing part of em-ployee Miesner's version. Contrary to Miesner's claimthat, when Feldman and Sappington arrived on thescene, Young just kept yelling and waving the knife,"Feldman claimed that, when he arrived, "I found a ...large young [unidentified] man, who works on the cupfloor, restraining Billie Young." He also claimed that"Kathy Nelson also was restraining her." (To the con-trary, as found above. Nelson put her arm aroundYoung, trying to console her when Miesner was refusingto pull the cups from chute No. 19, and this happenedbefore Nelson left the area to ask Feldman to come.) An-other defense witness, Treater Packaging Manager Sap-pington, in turn, saw neither Young waving a knife noranybody trying to restrain her. In Sappington's writtenreport of the incident, he claimed that when he askedYoung in the office "what she said to the girls it wassomething like I'm going to whip some ass and she toldPatsy if she was involved she would get some of thesame." On the stand, he claimed that Young answeredthat she had said "something to the effect of she wasgoing to whip some asses, and that if the problem reoc-curred, she was going to yank somebody off of the plat-form ...at which the feeders were." Finding Young tobe the more credible witness, I credit her testimony thatshe made the statement only in the office that she was"upset enough to kick asses," and discredit Sappington'stestimony and report to the contrary.Concerning Young's organizing activities, Plant Man-ager Rothenhoefer claimed on the stand that, no, herunion activity "was not considered" when he decided togive her the written final warning. Yet he variously testi-fied that it was true that she had "a very high profile asa prounion supporter in the plant"; that, because of theseriousness of the incident and "some of the tension inthe plant," he had their attorney come to the plant: thatYoung's union support did not have a "material effect"on his decision; and that, "f I did consider it, it benefit-ed Billie Young." He admitted that it was a "drastic"measure to be giving a final warning to a 9-year, no-prior-written-warning employee, but he testified that heconsidered it to be a "serious situation" for Young to bethreatening employees while waving a knife in her hand.(As noted above, there is no mention in the final warningof Young waving a knife.) Rothenhoefer also claimedthat Manager Feldman reported to him that it was a"very serious situation" which went "to the point of fisti-cuffs." (Fighting is a basis for automatic discharge, butthere is no contention that Young fought anybody.) Heclaimed that he concluded from his investigation thatthere was no intentional jamming of the cup chute, yet itis undisputed that he refused to talk to disinterested em-ployees who observed the incident. Furthermore, there isa marked discrepancy in the statements taken by hiscounsel from feeders Miesner and Bunch concerningwhether Miesner refused for about 5 minutes to pulldown the cups from chute No. 19, causing cup-formingmachine No. 19 to jam. In Miesner's statement (Resp.Exh. 21), she claimed that, after Patsy Bunch came over,"Patsy and I both began pulling the cups down fromchute 19" (before Young came up). On the other hand,Bunch's statement (Resp. Exh. 20) relates that, after shewent over to Shelley Miesner's station and looked up, "Icould see that Shelley's chute 19 was jamming up withan overflow of cups," and "At that point," Young ranup-without any mention there or anywhere in the state-SWEETHEART CUP OFF EXAS 347 348DECISIONS OF NATI()NAL LABOR RELATIONS BOARDment that she and/or Miesner began pulling down thecups from chute No. 19. (Rothenhoefer did not impressme as being a candid witness.)e. Contentions and concluding findingsThe General Counsel contends that the Company'sclaim of "good cause" for giving employee Young thefinal warning "is totally unsupported by the evidence";that the reasons given for the warning were pretextual;that, if Young had not openly supported the Union, shewould never have been issued the warning; and that the"primary contributing factor to the 8(a)(3)" actionagainst Young was her continued union activity. In itsdefense, the Company "argues that the real issue at handregarding the Young disciplinary warning letter is thereasonableness of Plant Manager Rothenhoefer's ac-tions. .... It is argued that Rothenhoefer had a right torely on the analysis of the facts offered by his 'Companylawyer' and that any inequities in the 'fact gathering'process should be blamed on the lawyer as opposed toRothenhoefer. ... The only real issue before this tribu-nal is whether or not the discipline was administered as aresult of employee Young's alleged union activity or af-filiation." Concerning the argument that the Company'scounsel, not the plant manager, should be blamed for"any inequities in the 'fact gathering' process," the briefadmits the limited scope of the counsel's investigation:stating that he "was asked to interview Young, Bunch,Miesner, Sappington and Feldman." Thus the briefadmits that his investigation was limited to interviewingYoung (the union organizer), Bunch and Miesner (theantiunion employees), and Sappington and Feldman (twosupervisors who were not present when, as found,Miesner refused for about 5 minutes to clear chute No.19-waiting until the supervisors were arriving). Withoutexplanation, the investigation did not include DepartmentManager Talton, who was present while Miesner was re-fusing to pull down the cups, nor the disinterested em-ployees who observed the incident.As found, the August 6 incident arose when antiunionemployee Miesner, in order to harass union organizerYoung, deliberately permitted cup-forming machine No.19 to jam by refusing to remove the cups from chute No.19. Also as found, Young did not wave a knife atMiesner, did not threaten her, and was not restrained byanybody. It was not until the Company refused to inviteMiesner to the office, to enable her harassment of Youngto be investigated, that Young made the statement beforethe supervisors and employee Bunch in the office thatshe was "upset enough to kick asses."I find that it is not the good faith of the companycounsel's investigation in issue. It is the motivation ofPlant Manager Rothenhoefer when he limited the inves-tigation; failed to interview the department manager whohad firsthand knowledge that antiunion employeeMiesner was harassing union organizer Young; ignoredthe discrepancy in the statements taken by the counselfrom employees Miesner and Bunch (Miesner claimingthat she and Bunch had pulled the cups from the chute,whereas Bunch omitted such a claim); proceeded with is-suing the written warning notice upon the purportedbelief that Young had "threatened a co-worker to thepoint that she had to be restrained by other workers" asclaimed by antiunion employees Miesner and Bunch, al-though apparently questioning their credibility by ignor-ing their further claim that Young was threatening themwhile waving a knife in her hand; and, upon hearingYoung's denials that she had threatened anybody or hadbeen restrained, refused to inverview the three eye wit-nesses whom Young named. After weighing all the evi-dence, I find that Rothenhoefer's motivation for issuingthe final warning to Young was not her statement madein the office, in a moment of frustration, and was not agood-faith belief that she had threatened Miesner and/orBunch and was restrained. I find instead that the warn-ing was given in reprisal for her active union organizingin the plant. Accordingly I find that, by giving her thewarning, the Company discriminated against her in viola-tion of Section 8(a)(3) and (1) of the Act.2. Stegman's dischargeClamp truck operator David Stegman was a unionsupporter who engaged in handbilling at the plant on thenight before his discharge. The question is whether hewas discharged about 2:35 a.m. on September 12 (1 daybefore the election) because he was sleeping on the jobor because of his union activity.According to Stegman, he was sitting erect in hisclamp truck, with his head down, reading his load sheetwhen he was accused of being asleep. According to ShiftSuperintendents Jackie Lillard and Westley Woodall,guard David Collier came to their office that morningabout 2:30 and reported that Stegman was asleep in theprinted paper storeroom. The three of them went to thestoreroom and Lillard and Woodall saw Stegman seatedin the truck with his feet up and his head back. Afterwaiting about 2 minutes, Collier pressed the automaticdoor opener in order to leave on his round and the noiseof the door opening caused Stegman to awaken. Lillardasked, "David, you was asleep weren't you?" and Steg-man said yes. Lillard immediately sent Stegman home-the penalty for sleeping on the job being an automaticdischarge. (Stegman, on the other hand, claimed that hedenied being asleep.)When Stegman was asked "how do you account forthe fact that [Lillard] came up and was talking to youabout sleeping ...unless somebody had reported to himthat you were sleeping on the job?", he answered, "I be-lieve I was set up" I consider that unlikely and discredithis version of what happened.Although Stegman was an active union supporter andalthough the timing (the day before the election) may beconsidered suspicious, I find that he was discharged inthe ordinary course of business for sleeping on the job.Accordingly I find that the allegation that he was discri-minatorily discharged must be dismissed.CONCLUSIONS OF LAWI. By giving employee Billie Young a written finalwarning on August 7 because of her union activity, theCompany engaged in unfair labor practices affectingcommerce within the meaning of Section 8(a)(3) and (1)and Section 2(6) and (7) of the Act. S'WEETHEART CUP OF TEXAS3492. By coercively interrogating employee Young in thefirst week in June, the Company violated Section 8(a)(l)of the Act.3. The Company did not discriminatorily dischargeemployee David Stegman.4. The General Counsel failed to prove other allegedcoercive conduct.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order theRespondent to cease and desist therefrom and to takecertain affirmative action designed to effectuate the poli-cies of the Act, as set forth in the recommended Orderbelow.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER2The Respondent, Sweetheart Cup of Texas, Dallas,Texas, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Giving a final warning to, or otherwise discriminat-ing against, any employee for supporting Dallas General2In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein hall, as provided illSec 102.48 of the Rules and Regulations. he adopted h Ihe Board andbecome its findings, conclusions and Order, and all objections theretoshall be deemed waived for all purposesDrivers, Warehousemen & Helpers, Local 745, or anyother union.(b) Coercively interrogating any employee about unionsupport or union activity.(c) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Expunge from its records the written final warningdiscriminatorily given to Billie Young.(b) Post at its plant in Dallas, Texas, copies of the at-tached notice marked "Appendix."3 Copies of saidnotice, on forms provided by the Regional Director forRegion 16, after being duly signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS A SO ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.1 In the event that this Order is enforced by a Judgnllit of the nilnedSlates Court of Appeals, the ssords in the notice reading "Posted h\Order of the National Labor Relations Board" shall read "Posltcd Pursi-ant to a Judgment of the United States Court of Appeals Fnforcing anOrder of the National I.abor Relation, Board"SWEETHEART CUP OF TEXAS 349